DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 8: “salt recover stage” should be corrected to salt recovery stage.
Claim 1, between lines 12 and 13, a “from” is missing.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “without metering” at two instances, which is unclear. Apparently applicant made this amendment to overcome the Brown reference, which uses metering pumps for pumping fluids. Nonetheless, the metering pumps in Brown work as pumps for pumping fluids. Applicant has disclosed pumps for pumping fluid in both the ED and RO devices, and pumps are “peristaltic pumps” [0057], meaning, they are constant volume pumps with an RPM based pumping rate, meaning they are essentially metering pumps. Therefore the claims are indefinite.
The term “without tubing” in claim 12 is indefinite because it is unclear how the filter is connected to the access port without a piece of tubing.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “without metering” in claims 1 and 13, and “without tubing …” in claim 12 are new matter. The term “without metering” is not present in the disclosure in any context. The term “without tubing” is also absent, the only related disclosure being “without long tubing,” which means there is a short tube.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 

Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Brown (US 3,579,441) or, alternately, under 35 USC 103 as being unpatentable over Brown in view of Stetson et al (US 2016/0058932). 


    PNG
    media_image1.png
    427
    1005
    media_image1.png
    Greyscale
 	
Brown’s fig. 1C is copied herein, which is self-explanatory. Details in col. 9, lines 10-41. Ultrafilter 40 works under arterial pressure as in claim 1. Ultrafiltrate is passed through an electrodialyzer and then a hyperfiltration (reverse osmosis) membrane. Water stream from the hyperfilter is mixed with electrolytes (ions) back in the electrodialyzer and passed back into the blood stream. These are all as claimed. Claim 14 simply describes the membrane electrodialyzer, which is what is taught by Brown. While Brown does not explicitly teach the details of anionic and cationic membranes as claimed, it is implied, or such details would have been obvious to one of ordinary skill, or one could look up such details in the commercial literature. Electrodialyzers do require such membranes and therefore are implicit in Brown. (If applicant is disputing this topic, applicant must do so with appropriate evidence.)  Cannulas in Brown indicate access to the blood access port. Flow rates are only part of the process of using the device, and thus unpatentable. Also, one can back calculate the flow rates required from the suggested urine production of 2L/day by Brown. Stream 16 is urea stream. Thus claims 1-3, 12-15 are anticipated. 
Details of the RO membrane as in claims 16-18 are not patentable because applicant uses a commercial membrane by GE, which would have been obvious to one of ordinary skill. Since the details of the hyperfiltration membrane (same as RO membrane) is insufficient in Brown, and also due to the age of the reference, it would have been obvious to one of ordinary skill to look up and find more advanced and commercially available  membranes for this purpose.
Discharging urine into a bag is not patentable, but commonly practiced for proper disposal.
Regarding claims 4-11, Brown does not recite a graphene membrane for the blood filter, but having such a membrane would have been obvious as taught by Stetson ( details in rejection 1). Stetson teaches that graphene membrane is superior for blood filtration and artificial kidney due to its improved selectivity and permeation [0027-0029]. Therefore, it would have been obvious to one of ordinary skill to use the teaching of Stetson in Brown for the ultrafilter. Also, one would use more recent and better performing membranes such as taught by Stetson because of the age of Brown. Regarding the platelets of graphene, this is a standard structure graphene as described in Stetson, [0024], [0025] and [0031]. They are flat, layered nanocrystals of sizes as described, which are platelets or flakes.

Response to Arguments
Arguments directed at the art rejection over Brown are not persuasive. The term “without metering” does not make the claims patentable over Brown. Brown uses metering pumps like what applicant has. Flow rates and other operational parameters are not patentable over an apparatus claim.  Other arguments are addressed in the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777